Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Response to Arguments
2.	Applicant’s arguments, see pages 8-9, filed 8/9/2021, with respect to Claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-19 have been withdrawn. 
Allowable Subject Matter
3.	Claims 1-19 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 11, 12, 16, Onishi teaches a light emitting section with light emitting areas associated with respective scanning areas and a scanning controller that outputs an ON/OFF signal to control the timings at corresponding light emitting areas. Yoshihara teaches light emitting areas with increasing intensities from a first value of light transmittance to a maximum value of light transmittance and display areas  and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
With respect to Claim 11, neither Onishi, Yoshihara or Ikawa teach “a backlight unit, wherein, the backlight unit includes a backlight including a plurality of light-emitting devices that are allowed to emit light at mutually different timings and include a first light-emitting device and a second light-emitting device, and a controller that controls a  and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
With respect to Claim 12, neither Onishi, Yoshihara or Ikawa teach “a backlight that includes a plurality of light-emitting devices arranged side by side in the first direction and a second direction intersecting with the first direction, and performs a light emission operation by scanning in the first direction; and a controller that generates light emission distribution information in the first direction in each of a plurality of sub-frame periods provided corresponding to a frame period, and controls the light emission operation of the backlight on a basis of the luminance map and the light emission  and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. 
With respect to Claim 16, neither Onishi, Yoshihara or Ikawa teach “controlling a light emission operation of a backlight to cause a first light-emitting device and a second light-emitting device of a plurality of light emitting devices in a backlight unit to emit light with mutually different average light emission intensities in a first sub-frame period of the plurality of sub-frame periods; controlling light emission of the to cause an integrated light emission intensity of each light emitting device of the plurality of light emitting devices in a second frame period to be constant by controlling the intensity of each light emitting device of the plurality of light emitting devices in each of a plurality of sub-frame periods of the second frame period; and controlling light emission of the plurality of light emitting devices such that, within a sub- frame period, light intensities of a predetermined number of selected successive light-emitting devices progressively increase from a first value to a maximum value and progressively decrease to the first value in a scanning direction in the sub-frame period, and such that for consecutive sub-frame periods the selected successive light-emitting devices are different from sub-frame period to sub-frame period”; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694         


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694